[aircraftjointownershipag001.jpg]
DocuSign Envelope ID: 1F6DFE32-CC17-4D15-AB49-43340C5484BD AIRCRAFT JOINT
OWNERSHIP AGREEMENT CITATION XLS s/n 560-5597 THIS AIRCRAFT JOINT OWNERSHIP
AGREEMENT (the "Agreement") is made and entered into as of the 1st day of
January, 2019 (“Effective Date”), by and between National Education Loan
Network, Inc. ("Nelnet"), and MSD711, LLC (“MSD”), (Nelnet and MSD being
referred to herein individually as a “Joint Owner” and collectively as the
"Joint Owners") and Michael S. Dunlap, as Lessee and operator (“Dunlap”). A.
Joint Owners are the registered joint owners, as tenants in common in the
proportions provided for herein, of that certain Cessna Citation XLS model
aircraft, Serial No. 560-5597, U.S. Registration No. N711LV (as such number may
be amended from time to time) (the “Aircraft”). B. Joint Owners now wish to
enter into an agreement pursuant to the provisions of Section 91.501 of the
Federal Aviation Regulations for the use, operation and maintenance of the
Aircraft and for the allocation of the costs associated therewith. NOW,
THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and intending to be legally bound hereby, the parties agree as
follows: 1. Joint Ownership. (a) Allocation. Notwithstanding the designation of
any Joint Owner as a registered joint owner of the Aircraft on the records of
the Federal Aviation Administration, the parties agree that all of their
respective rights and obligations with respect to the Aircraft shall be
determined solely and entirely by the terms of this Agreement. Each of the Joint
Owners is the owner, as a tenant in common, of the following undivided interest
in the Aircraft (such interest being referred to herein as the “Ownership
Percentage”): Nelnet 82.5% MSD 17.5% (b) Rights to Aircraft. Joint Owners hereby
acknowledge that, the Joint Owners, to the extent of their respective undivided
interests in the Aircraft (“Ownership Percentages”) own the Aircraft, free and
clear of any lien, security interest or encumbrance of any nature. (c) Use and
Lease of Aircraft. The parties agree that the Aircraft has been purchased solely
for their private, non-commercial use, and that the Aircraft will not be used
for lease-back, air taxi, or charter purposes. Nelnet acknowledges that MSD will
not operate the Aircraft, and has simultaneously entered into a lease of the
Aircraft to Dunlap who will be an operator of the Aircraft. Nelnet has reviewed
and approves of the lease. 1



--------------------------------------------------------------------------------



 
[aircraftjointownershipag002.jpg]
DocuSign Envelope ID: 1F6DFE32-CC17-4D15-AB49-43340C5484BD 2. Relationship of
Parties. The relationship among the parties is as tenants in common of a chattel
(the Aircraft). Notwithstanding the foregoing, each Joint Owner waives any right
it may have to demand the partition, or sale for partition, of the Aircraft
under any law of the State of Nebraska, or any other jurisdiction, and hereby
agrees that the sole means by which a Joint Owner may divest itself of its
interest in the Aircraft is as provided for in Section 10 hereof. No
partnership, joint venture or other relationship between the parties whereby any
party may be held liable for the acts or omissions of any other party is
intended or created by this Agreement or by virtue of the designation of any
party as a registered joint owner of the Aircraft. Each Joint Owner shall be
entitled to its pro rata share (based on its Ownership Percentage) of the
depreciation, gain, loss or deduction with respect to the Aircraft and shall be
severally liable for all costs and expenses chargeable to such Joint Owner under
the Management Agreement (as defined herein) and incurred with respect to the
Aircraft. 3. Management Agreement. Each Joint Owner agrees that it will enter
into an agreement with Duncan Aviation, Inc. (“Duncan”) to operate and manage
the Aircraft on the Joint Owners’ behalf (the “Management Agreement”). Each
Joint Owner shall perform their respective obligations pursuant to the
Management Agreement during the term of this Agreement. Each Joint Owner hereby
acknowledges that, in order to provide each Joint Owner with sufficient use of
the Aircraft, no Joint Owner shall be entitled to utilize the Aircraft in excess
of such Joint Owner’s Use Amount (as defined in Section 5(b) hereof) during any
given year, except to the extent provided for herein or in the Management
Agreement. Each Joint Owner further acknowledges that in the event any Joint
Owner fails to utilize its Use Amount during any year hereunder, such Joint
Owner will be deemed to have waived its rights to such hours thereafter. 4.
Representations, Warranties and Covenants. Each Joint Owner represents, warrants
and covenants to the other Joint Owners that the: (a) Joint Owner is, and for so
long as this Agreement remains in effect will be, a citizen of the United States
as described in 49 U.S.C. § 40101, et seq., as amended; (b) Joint Owner will not
utilize the Aircraft for any illegal purposes or for purposes of providing
transportation of passengers or cargo in air commerce for compensation or hire
except as permitted under Section 91.501 of the Federal Aviation Regulations;
(c) Joint Owner shall not operate the Aircraft unless appropriate insurance
coverage, as detailed in the Management Agreement, is in effect. 5. Scheduling.
Duncan shall have the exclusive right to schedule use of the Aircraft in
accordance with the following criteria: (a) Use will be scheduled among the
Joint Owners, on a "first-come, first served" basis. (b) Each Joint Owner will
be entitled to use the Aircraft in an amount consistent with their Ownership
Percentages in each twelve (12) month period under this Agreement (“Use
Amount”), unless otherwise agreed. 2



--------------------------------------------------------------------------------



 
[aircraftjointownershipag003.jpg]
DocuSign Envelope ID: 1F6DFE32-CC17-4D15-AB49-43340C5484BD (c) Each party shall
in any case be responsible for all actual expenses incurred as a result of its
use of the Aircraft. Use of the Aircraft shall be deemed to commence at the time
the Aircraft takes off and shall terminate when the Aircraft lands at the
destination Airport. Flight Hours for one way trips shall include, as
applicable, the time required to return the Aircraft from the point of
destination to Lincoln, Nebraska or the time required to position the Aircraft
from Lincoln, Nebraska to the point of origin. (d) Subject to the Aircraft’s
availability for use by another Joint Owner for its Use Amount, a Joint Owner
may make reasonable use of the Aircraft for more than the Joint Owner’s Use
Amount. In such situations the Joint Owners will reconcile actual use as
compared to Use Amount of the Aircraft on an annual basis as contemplated by
Section 6(b) below. 6. Operating Cost Allocation. The Joint Owners will share
the costs of operating the Aircraft as follows: (a) Monthly Fixed Cost Payment.
The Joint Owners will each make a monthly fixed cost payment to Duncan as
provided for in the Management Agreement. It is agreed and understood that the
proportion of the total monthly fixed costs initially paid by each Joint Owner
is based on the Joint Owner’s respective Ownership Percentage. If any Joint
Owner uses the Aircraft in excess of its annual Use Amount, as soon as
practicable after January 1 of each year, from and after January 1, 2020, the
Joint Owners will determine the percentage of each Joint Owner’s actual use of
the Aircraft during the 12-month period (the “Measurement Period”) ending on
December 31 of the prior year (the “Actual Use Percentage”). If the Actual Use
Percentages are different than the Ownership Percentages, the amount of the
total monthly fixed cost payments made during such Measurement Period will be
adjusted among the Joint Owners on the basis of the Actual Use Percentages. (b)
Maintenance, Repair and Refurbishment Costs. Each Joint Owner will be
responsible and liable for its pro-rata portion (based on the Joint Owner’s
Ownership Percentage) of the cost of maintaining, repairing and refurbishing the
Aircraft and its components. To the extent a Joint Owner’s Actual Use Percentage
at the end of a Measurement Period exceeds the Joint Owner’s Ownership
Percentage, the Joint Owners will complete a reconciliation. (c) Fuel and Out of
Pocket Costs. Each Joint Owner will be responsible and liable to Duncan for the
cost of fuel and other consumables in connection with all flight hours charged
to such Joint Owner and for all out-of-pocket expenses incurred by Duncan in
connection with the Joint Owner’s use of the Aircraft such as, but not limited
to, catering, landing fees and crew expenses. (d) Personal Property Tax. Each
Joint Owner will be responsible and liable for, and will indemnify, defend and
hold the other Joint Owners harmless from liability for, personal property taxes
assessed on such Joint Owner’s interest in the Aircraft. 7. Insurance. Each
Joint Owner shall, pursuant to the Management Agreement, cause 3



--------------------------------------------------------------------------------



 
[aircraftjointownershipag004.jpg]
DocuSign Envelope ID: 1F6DFE32-CC17-4D15-AB49-43340C5484BD Duncan to provide and
keep in force a policy or policies of liability insurance covering Aircraft
operations with coverage limits of not less than $100,000,000 per occurrence,
single limit bodily injury and property damage, including passengers. Each Joint
Owner and Dunlap will be endorsed as an additional insured and loss payee under
such policies. Each Joint Owner shall, pursuant to the Management Agreement,
cause Duncan to obtain hull insurance coverage on the Aircraft in an amount
equal to the value of the Aircraft. 8. Maintenance and Repair. Each Joint Owner
shall, pursuant to the Management Agreement, cause Duncan to be responsible for
maintaining the Aircraft in a serviceable and airworthy condition in accordance
with applicable regulations, requirements and directives. Joint Owners shall not
be entitled to any abatement of their fixed cost payment obligation by reason of
the unavailability of the Aircraft due to the performance of any repair or
maintenance activities. 9 Taxes. Each Joint Owner will be responsible for, and
will indemnify and hold the other Joint Owners harmless from liability for, any
excise, sales or similar taxes (including interest and penalties) assessed as
the result of the ownership or use of the Aircraft by such Joint Owner. 10.
Alienation of Ownership Interest. (a) Each Joint Owner hereby covenants and
agrees that, except as specifically authorized herein or by agreement of the
Joint Owners holding a majority of the Ownership Percentages, it will not
voluntarily encumber, sell, transfer, assign or otherwise convey, directly or
indirectly, any portion of its interest in the Aircraft to anyone other than a
current Joint Owner and that any attempt to do so will be void and of no force
or effect. (b) In the event a Joint Owner wishes to voluntarily sell or
otherwise transfer all (but not less than all) of its interest in the Aircraft
to someone other than a current Joint Owner, such Joint Owner (the “Selling
Joint Owner”) shall notify the other Joint Owner (the “Non-Selling Joint Owner”)
in writing of its intent. In such event, the Non-Selling Joint Owner shall have
the right, but not the obligation, for a period of thirty (30) days following
receipt of such notice to purchase (for cash or its equivalent) the interest of
the Selling Joint Owner in the Aircraft for an amount equal to the Selling Joint
Owner’s pro rata portion (determined on the basis of its Ownership Percentage)
of the Aircraft’s then current fair market value as determined by mutual
agreement. If the Non-Selling Joint Owner and the Selling Joint Owner are unable
to agree on the Aircraft’s fair market value within thirty (30) days, fair
market value will be determined by three (3) qualified appraisers of used
aircraft, one of whom shall be designated by the Selling Joint Owner, one by the
Non-Selling Joint Owner and one by the two appraisers selected by the Joint
Owners. In the event the Non-Selling Joint Owner does not exercise such right in
connection with a proposed voluntary sale or transfer, the interest of the
Selling Joint Owner may be transferred to a third party provided, however, that
such purchaser or transferee, as a condition of the sale or transfer, shall
execute this Agreement and the Management Agreement and become fully subject to
the terms thereof. (c) In the event of any change in the ownership of the
controlling interest in a Joint Owner or in the event of an attempted
involuntary sale or transfer of the interest of any Joint Owner (in either case,
the “Selling Joint Owner”) in the Aircraft, whether directly or indirectly, 4



--------------------------------------------------------------------------------



 
[aircraftjointownershipag005.jpg]
DocuSign Envelope ID: 1F6DFE32-CC17-4D15-AB49-43340C5484BD the other Joint Owner
(the “Non-Selling Joint Owner”) shall have the right, but not the obligation,
for a period of thirty (30) days following receipt of notice of such change in
ownership or attempted involuntary sale or transfer to purchase (for cash or its
equivalent) the interest of the Selling Joint Owner in the Aircraft for an
amount equal to the Selling Joint Owner’s pro rata portion (determined on the
basis of its Ownership Percentages) of the Aircraft’s then current fair market
value as determined by mutual agreement. If the Non-Selling Joint Owner and the
Selling Joint Owner are unable to agree on the Aircraft’s fair market value
within thirty (30) days, the process set forth in Section 10(b) shall be
utilized to determine the Aircraft’s fair market value. In the event the Non-
Selling Joint Owner does not exercise such right in connection with a proposed
involuntary sale, the interest of the Selling Joint Owner may be sold to a third
party provided, however, that such purchaser or transferee, as a condition of
the sale or transfer, shall execute this Agreement and the Management Agreement
and become fully subject to the terms thereof. 11. Term and Termination. This
Agreement is effective as of the date first written above and will continue in
effect on a month to month basis until terminated by mutual agreement. At
anytime hereunder, MSD shall have the right to require Nelnet to purchase MSD’s
interest in the Aircraft for an amount equal to MSD’s pro rata portion
(determined on the basis of its Ownership Percentage) of the Aircraft’s then
current fair market value as determined by mutual agreement. If the parties are
unable to agree on the Aircraft’s fair market value within thirty (30) days, the
process set forth in Section 10(b) shall be utilized to determine the Aircraft’s
fair market value. If so agreed by the Joint Owners, the Joint Owners shall
cause Duncan, as agent for the Joint Owners, to sell the Aircraft in a
commercially reasonable manner. The net proceeds from such sale will be
distributed to each Joint Owner in proportion to their Ownership Percentages.
The good faith decision of Duncan regarding the terms and conditions of such
sale shall be conclusive and binding on each of the Joint Owners. IN WITNESS
WHEREOF, the parties have executed this Agreement as of the date first written
above. National Education Loan Network, Inc., MSD711, LLC, Joint Owner Joint
Owner By: _____________________ Michael S. Dunlap By: __________________________
William J. Munn, Secretary _________________________________ Michael S. Dunlap,
Lessee and Operator 5



--------------------------------------------------------------------------------



 